DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 5, line 3, “the display”; replacing “the” with --a--) and (claim 7, line 3, “the display”; replacing “the” with --a--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabini et al. (US 2012/0027178; hereinafter Mabini).

Regarding claim 1, Mabini discloses an X-ray fluoroscopic imaging apparatus (abstract and fig. 4), comprising: an imager (200) configured to perform fluoroscopic imaging (abstract) of a subject (202) with X-rays (from 204); a temporary storage configured to temporarily record a fluoroscopic image acquired by the imager (74); a storage (80) configured to record, as a still image or a moving image , the fluoroscopic image recorded in the temporary storage (74); and a fluoroscopic recording button that an operator operates to record the fluoroscopic image as the still image or the moving image in the storage (80) during the fluoroscopic imaging and record (par. 29; fig. 2: when the user selects), as the still image or the moving image in the storage (80), the fluoroscopic image recorded in the temporary storage (74) after completion of the fluoroscopic imaging (72). 

Regarding claim 5, Mabini discloses wherein: the X-ray fluoroscopic imaging apparatus is configured to record, as the still image in the storage, an arbitrary fluoroscopic image being displayed on the display when the fluoroscopic recording button is operated while the arbitrary fluoroscopic image among fluoroscopic images recorded in the temporary storage is displayed on the display (par. 29, for “images”) after the completion of the fluoroscopic imaging (par. 29; for that sequence “thereafter”). 

Regarding claim 7, Mabini discloses wherein: the X-ray fluoroscopic imaging apparatus is configured to record, as the still image in the storage, the fluoroscopic image being displayed on the display when the fluoroscopic recording button is operated while the fluoroscopic image acquired by the imager is displayed on the display in real time during the fluoroscopic imaging (par. 29; recording “images” “[d]uring the acquisition”). 

Regarding claim 8, Mabini discloses wherein: the X-ray fluoroscopic imaging apparatus is configured to record, as the moving image in the storage, images in a predetermined range among fluoroscopic images recorded in the temporary storage when the fluoroscopic recording button is operated after the completion of the fluoroscopic imaging (par. 29; “sequences” “thereafter”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mabini as applied to claim 1 above, and further in view of Ban (US 5404485).
Mabini discloses claim 1 and wherein: the X-ray fluoroscopic imaging apparatus is configured to record the fluoroscopic image as the still image or the moving image in the storage in accordance with operation of the fluoroscopic recording button during the fluoroscopic imaging (par. 29: into permanent store memory 80), and saving, as the still image or the moving image in the storage, the fluoroscopic image recorded in the temporary storage in accordance with the operation of the fluoroscopic recording button after the completion of the fluoroscopic imaging (par. 29: into persistent store memory 74). 
	However, Mabini fails to disclose recording. 
	Ban teaches recording (abstract: data continuously written to unwritten physical address locations). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mabini with the teaching of Ban, since one would have been motivated to make such a modification for recycling (Ban: col. 1:40-49).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mabini as applied to claim 1 above, and further in view of Esenyan et al. (US 2002/0172498; hereinafter Esenyan).
Mabini discloses claim 1 and  wherein: the fluoroscopic recording button (par. 34) includes user inputs, a still image fluoroscopic recording input that the operator operates to record the fluoroscopic image as the still image in the storage (par. 29; “images”), and a moving image fluoroscopic recording input that the operator operates to record the fluoroscopic image as the moving image in the storage (par. 29). 
	However, Mabini fails to disclose buttons.  
	Esenyan teaches buttons (pars. 82 and 145). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mabini with the teaching of Esenyan, since one would have been motivated to make such a modification for more control, efficiency, and accuracy (Esenyan: par. 18).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mabini as applied to claim 1 above, and further in view of Dalman (US 3491239).
Mabini discloses claim 1 and wherein: the fluoroscopic recording button (par. 34) includes one button configured to function as a still image fluoroscopic recording button that the operator operates to record the fluoroscopic image as the still image in the storage (par. 29: “images”), or a moving image fluoroscopic recording button that the operator operates to record the fluoroscopic image as the moving image in the storage (par. 29: “sequences”). 
However, Mabini fails to disclose wherein: the fluoroscopic recording button includes one button configured to function as a moving image fluoroscopic recording button due to a change in a length of an operation time or a strength of an operating force. 
Dalman teaches wherein: the fluoroscopic recording button includes one button (col. 3:47-51; and col. 4:15-16) configured to function as a moving image fluoroscopic recording button due to a change in a length of an operation time (col. 4:15-16) or a strength of an operating force. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mabini with the teaching of Dalman, since one would have been motivated to make such a modification for more control with less buttons (Dalman: col. 3:47-51; and col. 4:15-16). 
Furthermore, since the Examiner finds that the prior art (i.e., Mabini) contained a “base” upon which the claimed invention can be seen as an “improvement” (i.e., using one button), and since the Examiner finds that the prior art (i.e., Dalman) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mabini as applied to claim 1 above, and further in view of Fujii et al. (US 6609826; hereinafter Fujii).
Mabini discloses claim 1 wherein: the X-ray fluoroscopic imaging apparatus is configured to enable auto fluoroscopic recording setting; and the X-ray fluoroscopic imaging apparatus is configured to record all of fluoroscopic images acquired by the imager during the fluoroscopic imaging in the storage regardless of operation of the fluoroscopic recording button when the auto fluoroscopic recording setting is enabled (par. 23).
However, Mabini fails to disclose wherein: the X-ray fluoroscopic imaging apparatus is configured to switchably disable.

Fujii teaches wherein: the X-ray fluoroscopic imaging apparatus is configured to switchably disable (via 610).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mabini with the teaching of Fujii, since one would have been motivated to make such a modification for more control (Fujii: via 610). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the respective claim objection(s) set forth in the Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884